Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.670 Page 1 of 13



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                             ______________________


FINGAL E. JOHNSON, # 178669,        )
                                    )
                  Plaintiff,        )
                                    )          Case No. 1:15-cv-1329
v.                                  )
                                    )          Honorable Gordon J. Quist
DUANE ALLEN, D.D.S. et al.,         )
                                    )
                  Defendants.       )
____________________________________)

                       REPORT AND RECOMMENDATION

      This is a civil rights action brought pro se by a state prisoner pursuant to 42

U.S.C. 1983. Plaintiff’s complaint arises out of conditions of his confinement in 2014

at the Lakeland Correctional Facility. The defendants are Duane Allen, D.D.S., and

Elliot Hardy, D.D.S. Plaintiff alleges that Dr. Hardy and Dr. Allen were deliberately

indifferent to his serious dental needs, in violation of his Eighth Amendment rights

and that they retaliated against him, in violation of his First Amendment rights.

      The matter is before the Court on defendants’ motion for summary judgment.

(ECF No. 69). Plaintiff opposes the motion. (ECF No. 72, 73). Defendants filed a

reply brief. (ECF No. 77). For the reasons set forth herein, I recommend that the

Court grant defendants’ motion for summary judgment and enter judgment in

defendants’ favor on all plaintiff’s claims.
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.671 Page 2 of 13



                         Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a); McKay v. Federspiel, 823 F.3d 862,

866 (6th Cir. 2016). The standard for determining whether summary judgment is

appropriate is “whether ‘the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law.’ ” Rocheleau v. Elder Living Const., LLC, 814 F.3d 398, 400 (6th Cir.

2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). The

Court must consider all pleadings, depositions, affidavits, and admissions on file, and

draw all justifiable inferences in favor of the party opposing the motion.         See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

      When the party without the burden of proof seeks summary judgment, that

party bears the initial burden of pointing out to the district court an absence of

evidence to support the nonmoving party’s case, but need not support its motion with

affidavits or other materials “negating” the opponent’s claim. See Morris v. Oldham

Cty. Fiscal Court, 201 F.3d 784, 787 (6th Cir. 2000); see also Minadeo v. ICI Paints,

398 F.3d 751, 761 (6th Cir. 2005). Once the movant shows that “there is an absence

of evidence to support the nonmoving party’s case,” the nonmoving party has the

burden of coming forward with evidence raising a triable issue of fact. Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). To sustain this burden, the nonmoving party

may not rest on the mere allegations of his pleadings. See Huff v. TeleCheck Servs.,



                                          -2-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.672 Page 3 of 13



Inc., 923 F.3d 458, 462 (6th Cir. 2019). The motion for summary judgment forces the

nonmoving party to present evidence sufficient to create a genuine issue of fact for

trial. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1478 (6th Cir. 1990); see AES-

Apex Employer Servs., Inc. v. Rotondo, 924 F.3d 857, 866 (6th Cir. 2019) (“[C]asting

only [a] ‘metaphysical doubt’ is insufficient to survive summary judgment.” (quoting

Matsushita, 475 U.S. at 586). “A mere scintilla of evidence is insufficient; ‘there must

be evidence on which a jury could reasonably find for the [non-movant].’ ” Dominguez

v. Correctional Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Anderson, 477

U.S. at 252)); see Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 428 (6th Cir. 2018).

                            Proposed Findings of Fact

      Plaintiff was an inmate at the Lakeland Correctional Facility (LCF) at all

times relevant to his complaint. (Plf. Dep., 5-7, ECF No. 70-3, PageID.519-21). Elliot

Hardy, D.D.S., and Duane Allen, D.D.S., are licensed dentists who provided dental

services to LCF prisoners during the period at issue. (Hardy Aff. ¶¶ 2-6, ECF No. 70-

4, PageID.575-76; Allen Aff. ¶¶ 2-4, ECF No. 70-5, PageID.580).

      On February 13, 2014, LCF’s dental clinic received a health care request (kite)

from plaintiff and he received dental service later the same day. Dr. Hardy found

that plaintiff had no complaints of pain or swelling. Plaintiff’s “teeth # 1-4 were non-

restorable and needed extractions.” (Hardy Aff. ¶ 7, PageID.576). Plaintiff declined

to follow Dr. Hardy’s recommendations, and no extractions were performed. Because

plaintiff was not experiencing pain or swelling, Dr. Hardy recommended that plaintiff

re-kite if he started having symptoms. (Id.; ECF No. 70-2, PageID.510).



                                          -3-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.673 Page 4 of 13



      According to plaintiff. Dr. Hardy made a statement during the February 2014

examination indicating that he was behind in his work, and that plaintiff would be

doing him a favor if he waited to have his teeth pulled. Plaintiff states that Dr. Hardy

promised him prompt treatment if he sent a kite indicating that his teeth were

bothering him. (Plf. Dep., 11, PageID.525; Plf. Decl. ¶¶ 1-2, ECF No. 73, PageID.628).

      On September 11, 2014, plaintiff was called in to be evaluated for his

complaint seeking emergency treatment for a toothache. Plaintiff wanted the teeth

in the upper right and lower left quadrants of his mouth extracted during the same

visit. Dr. Hardy advised plaintiff that the teeth on both sides of his mouth could not

be extracted during the same visit because that many extractions would be difficult

for both the patient and the dentist. Dr. Hardy explained that plaintiff could have

teeth on one side of his mouth extracted during the visit. Plaintiff would have to re-

kite to have the teeth on the other side of his mouth extracted. Those extractions

could be addressed shortly after the first set of extractions were performed. Dr.

Hardy was aware that these teeth had previously been identified as needing

extraction, and that when plaintiff had been offered extraction of tooth #17 nearly

four years earlier, plaintiff had refused the service. (ECF No. 70-2, PageID.506, 510;

Plf. Dep., 14, PageID.528; Hardy Aff. ¶ 8, PageID.576-77). Dr. Hardy states that

plaintiff became argumentative because he disagreed with his recommendation.

Plaintiff denies being argumentative or disruptive when he was trying to explain to

Dr. Hardy that he would not be able to eat regardless of whether Dr. Hardy pulled

teeth on one side or both sides of his mouth. Dr. Hardy dismissed plaintiff for being



                                          -4-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.674 Page 5 of 13



disruptive. Accordingly, plaintiff received no evaluation nor treatment during this

visit. Antibiotics could not be considered because plaintiff did not consent to an

evaluation and Dr. Hardy did not observe any swelling. (Plf. Dep., 15-16, PageID.529-

30; Hardy Aff. ¶ 9, PageID.577; Plf. Decl. ¶¶ 4-6, 15, PageID.628-31).

      On September 16, 2014, plaintiff filed a grievance against Dr. Hardy. On

September 24, 2014, Dr. Allen interviewed plaintiff about his grievance to determine

whether plaintiff had urgent dental conditions that needed to be addressed. Dr. Allen

explained that dentists must use their professional judgment when determining

which teeth should be extracted during a visit. Both sides of plaintiff’s mouth could

not be addressed by Dr. Hardy on September 11, 2014, but both sides of plaintiff’s

mouth could be addressed in sequential visits. Plaintiff rejected this explanation. In

Dr. Allen’s professional opinion, dentists generally recommend treatment on one side

of the mouth at a time because extracting teeth from different sides of the mouth

leaves the patient without the ability to chew food on either side, even with a sore

tooth, and focusing on one side of the mouth is generally more comfortable for the

patient.   Dr. Allen prescribed an antibiotic for ten days to address plaintiff’s

toothache. This normally has the effect of greatly reducing any discomfort. Dr. Allen

asked plaintiff if he wanted to sign off on the grievance and plaintiff declined. (ECF

No. 1-1, PageID.16-17; Plf. Dep., 57, PageID.571; Allen Aff. ¶¶ 5-10, PageID.581-82;

Plf. Decl. ¶¶ 7-11, PageID.629).




                                         -5-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.675 Page 6 of 13



      On October 8, 2014, LCF’s clinic received plaintiff’s kite requesting a tooth

extraction. Dr. Allen saw plaintiff on October 14, 2014, and he extracted three teeth.

He extracted teeth #2-4 because they were the teeth that were causing plaintiff the

most pain and Dr. Allen wanted to address plaintiff’s most serious problems to allow

him time for recovery. Dr. Allen advised plaintiff to kite for the removal of other teeth

if they were causing him any pain. Plaintiff states that Dr. Allen promised to extract

additional teeth a week later. Plaintiff’s grievance against Dr. Hardy and his refusal

to sign off on that grievance did not alter the dental care that Dr. Allen provided.

Prisoner grievances and refusals to sign off on grievances are routine. (ECF No. 70-

2, PageID.511; Plf. Dep., 39, 50, PageID.553, 564; Allen Aff. ¶¶ 10-12, PageID.582-

83; Plf. Decl. ¶ 12, PageID.629).

      On November 18, 2014, LCF’s dental clinic received a kite from plaintiff

requesting an urgent tooth extraction. On November 20, 2014, plaintiff received an

x-ray of tooth #17, but he declined an evaluation by Dr. Hardy.                      On

November 25, 2014, the clinic received plaintiff’s kite for an urgent tooth extraction

and a routine kite requesting partial dentures. On December 3, 2014, Dr. Hardy saw

plaintiff. Plaintiff declined an evaluation by Dr. Hardy. (ECF No. 70-2, PageID.512;

Plf. Dep., 43-49, PageID.557-63; Hardy Aff. ¶¶ 10-11, PageID.577).

      On December 18, 2014, Jong Choi, D.D.S., extracted plaintiff’s tooth #17. (ECF

No. 70-2, PageID.512-13; Plf. Dep., 32, 50, PageID.546, 564; Hardy Aff. ¶ 12,

PageID.578).




                                           -6-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.676 Page 7 of 13



                                     Discussion

I.    Eighth Amendment

      In Estelle v. Gamble, 429 U.S. 97 (1976), the Supreme Court held that

deliberate indifference to a prisoner’s serious medical needs, manifested by prison

staff’s intentional interference with treatment or intentional denial or delay of access

to medical care, amounts to the unnecessary and wanton infliction of pain proscribed

by the Eighth Amendment. Estelle, 429 U.S. at 104-05. In judging the sufficiency of

“deliberate indifference” claims, the Court must view the surrounding circumstances,

including the extent of the injury, the realistic possibilities of treatment, and the

possible consequences to the prisoner of failing to provide immediate medical

attention. Westlake v. Lucas, 537 F.2d 857, 860 n.4 (6th Cir. 1976).

      In Wilson v. Seiter, 501 U.S. 294 (1991), the Supreme Court clarified the

deliberate indifference standard: a prisoner claiming cruel and unusual punishment

must establish both that the deprivation was sufficiently serious to rise to

constitutional levels (an objective component) and that the state official acted with a

sufficiently culpable state of mind (a subjective component). 501 U.S. at 298. “The

plaintiff must show both that the alleged wrongdoing was objectively harmful enough

to establish a constitutional violation and that the official acted with a culpable

enough state of mind, rising above gross negligence.” Rhinehart v. Scutt, 894 F.3d

721, 737 (6th Cir. 2018). No reasonable trier of fact could find in plaintiff’s favor on

the subjective component of Eighth Amendment claims against defendants.




                                          -7-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.677 Page 8 of 13



      The Supreme Court held in Farmer v. Brennan, 511 U.S. 825 (1994), that

deliberate indifference is tantamount to a finding of criminal recklessness. An official

“cannot be found liable under the Eighth Amendment for denying an inmate humane

conditions of confinement unless the official knows of and disregards an excessive

risk to inmate health or safety[.]” Id. at 837. “A doctor is not liable under the Eighth

Amendment if he or she provides reasonable treatment, even if the outcome of the

treatment is insufficient or even harmful.”       Rhinehart, 894 F.3d at 738.        The

judgments of medical professionals are entitled to deference. Id. The subjective

component presents “a high bar that a plaintiff must clear to prove an Eighth

Amendment medical needs claim: The doctor must have consciously exposed the

patient to an excessive risk of serious harm.” Id. at 738-39 (citation and quotation

omitted).

      The Sixth Circuit’s decision in Miller v. Calhoun County, 408 F.3d 803 (6th Cir.

2005), summarized the subjective component’s requirements:

      Deliberate indifference requires a degree of culpability greater than
      mere negligence, but less than acts or omissions for the very purpose of
      causing harm or with knowledge that harm will result. The prison
      official’s state of mind must evince deliberateness tantamount to intent
      to punish. Knowledge of the asserted serious needs or of circumstances
      clearly indicating the existence of such needs, is essential to a finding of
      deliberate indifference. Thus, an official’s failure to alleviate a
      significant risk that he should have perceived but did not, while no cause
      for commendation, cannot under our cases be condemned as the
      infliction of punishment.

Miller, 408 F.3d at 813 (citations and quotations omitted).

      “An inmate’s disagreement with the testing and treatment he has received

does not rise to the level of an Eighth Amendment violation. Nor does a desire for

                                          -8-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.678 Page 9 of 13



additional or different treatment suffice to support an Eighth Amendment claim.”

Rhinehart, 894 F.3d at 740 (citations and quotations omitted). “A disagreement with

a course of medical treatment does not rise to the level of a federal constitutional

claim under the Eighth Amendment.” Id. at 744. Where a prisoner has received some

medical attention and the dispute is over the adequacy of the treatment, federal

courts     are   generally   reluctant   to    second-guess   medical   judgments   and

constitutionalize claims that sound in state tort law. Id. at 753.

         Plaintiff has not presented evidence sufficient to support the subjective

component of an Eighth Amendment claim for deliberate indifference to serious

dental needs. The record shows that Dr. Allen and Dr. Hardy treated plaintiff and

displayed no deliberate indifference.         The claims that defendants “should have”

provided him with “different” dental care are, at best, state-law malpractice claims.

II.      First Amendment

         In order to set forth a First Amendment retaliation claim, a plaintiff must

establish that: (1) he was engaged in protected conduct; (2) an adverse action was

taken against him that would deter a person of ordinary firmness from engaging in

that conduct; and (3) the adverse action was motivated, at least in part, by the

protected conduct. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

The plaintiff has the burden of proof on all three elements. See, e.g., Murray v. Evert,

84 F. App’x 553, 556 (6th Cir. 2003).




                                              -9-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.679 Page 10 of 13



      “After a plaintiff shows that his protected conduct was a motivating factor in

the defendant’s action, the defendant may thwart a retaliation claim by showing that

he or she would have taken the same action even without the protected activity.”

Thomas v. Eby, 481 F.3d 434, 441-42 (6th Cir. 2007).

      A. Protected Conduct

      Prisoners have a First Amendment right to file non-frivolous grievances. See

Maben v. Thelen, 887 F.3d 252, 264 (6th Cir. 2018).         Defendants do not claim

entitlement to summary judgment based on this protected conduct element. (Def.

Brief, 16, ECF No. 70, PageID.490).

      Plaintiff argues that his September 11, 2014, conversation expressing his

disagreement with Dr. Hardy’s professional dental opinion declining to extract teeth

from both sides of plaintiff’s mouth during a single visit constituted protected

conduct. (Plf. Brief, 1, 4, 10, 12, ECF No. 72-1, PageID.610, 613, 619, 621). Plaintiff

has a right to decline dental treatment, and his dental records show that he has

exercised that right on more than one occasion. But the First Amendment does not

guarantee plaintiff the right to debate dentists regarding what care is appropriate

and informal conversations are not protected conduct. See Clark v. Johnston, No. 13-

3581, 2014 WL 11070973, at*1 (6th Cir. June 16, 2014). I find that Dr. Hardy is

entitled to summary judgment on this claim.




                                         -10-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.680 Page 11 of 13



      B. Adverse Action

      An adverse action is one that would “deter a person of ordinary firmness from

the exercise of the right at stake.” Thaddeus-X, 175 F.3d at 396; see Maben v. Thelen,

887 F.3d at 266. Plaintiff argues that the processing of his grievance by defendants

rather than their supervisor constituted adverse action.       (Plf. Brief, 2, 15, 17,

PageID.611, 624, 626). This purported procedural defect in grievance processing is

not sufficiently adverse to deter a person of ordinary firmness from continuing to

engage in protected conduct.     See Sobczak v. Spitters, No. 1:09-cv-57, 2010 WL

1265187, at *3-4 (W.D. Mich. Mar. 29, 2010). The claimed defects in the processing

of plaintiff’s grievance cannot support a retaliation claim against either defendant.

      C. Causation

      On summary judgment, the causation element is analyzed under the burden-

shifting framework articulated in Mount Healthy City School District Board of

Education v. Doyle, 429 U.S. 274 (1977). See Thomas v. Eby, 481 F.3d at 441.

Plaintiff must show that his protected conduct was a motivating factor in defendant’s

action. Id.

      I find that Dr. Hardy is entitled to summary judgment on plaintiff’s retaliation

claim because plaintiff failed to establish that Dr. Hardy took an adverse action

against him after he filed a grievance.           Plaintiff filed his grievance on

September 16, 2014, and after that date, plaintiff refused to be evaluated by Dr.

Hardy.   A grievance filed after the purported adverse action fails to satisfy the

causation requirement. See King v. Zamiara, 150 F. App’x 485, 493 (6th Cir. 2005)



                                         -11-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.681 Page 12 of 13



(“[B]ecause the grievances [the prisoner] proffers were filed after the officials

allegedly took retaliatory action against him, the grievances cannot be evidence of

protected conduct in this case.”); see also Odom v. Hoffner, No. 1:13-cv-98, 2017 WL

6811704, at *6 (W.D. Mich. Sept. 27, 2017) (Plaintiff’s grievances “cannot support a

retaliation claim in this case because he is bound by his deposition testimony that his

grievances were filed after his transfer.”); Caulton v. Caruso, No. 1:07-cv-947, 2009

WL 799176, at *6 (W.D. Mich. Mar. 24, 2009) (Plaintiff’s grievances “failed to meet

the causation requirement, because he filed the grievances after defendants’ decision

to transfer him to another unit.”).

      Dr. Allen treated plaintiff after he filed his grievance.      But the temporal

proximity of plaintiff’s grievance and the subsequent dental care provided by Dr.

Allen is insufficient to establish causation. See Hill v. Lappin, 630 F.3d 468, 476 (6th

Cir. 2010). Further, even assuming that plaintiff had shown that his protected

conduct was a motivating factor in Dr. Allen’s actions, Dr. Allen would be entitled to

summary judgment because he has demonstrated that he “would have taken the

same action even without the protected activity.” Thomas v. Eby, 481 F.3d at 441-42.

      Accordingly, I recommend that the Court grant defendants’ motion for

summary judgment on plaintiff’s retaliation claims.




                                         -12-
Case 1:15-cv-01329-GJQ-PJG ECF No. 78 filed 07/29/19 PageID.682 Page 13 of 13



                             Recommended Disposition

       For the reasons set forth herein, I recommend that the Court grant defendants’

motion for summary judgment (ECF No. 69) and enter judgment in defendants’ favor

on all plaintiff’s claims.


Dated: July 29, 2019                   /s/ Phillip J. Green
                                       PHILLIP J. GREEN
                                       United States Magistrate Judge


                               NOTICE TO PARTIES
ANY OBJECTIONS to this Report and Recommendation must be filed and served
within fourteen days of service of this notice on you. 28 U.S.C. 636(b)(1)(C); FED. R.
CIV. P. 72(b). All objections and responses to objections are governed by W.D. MICH.
LCIVR 72.3(b). Failure to file timely and specific objections may constitute a waiver
of any further right of appeal. See Thomas v. Arn, 474 U.S. 140 (1985); Keeling v.
Warden, Lebanon Corr. Inst., 673 F.3d 452, 458 (6th Cir. 2012); United States v.
Branch, 537 F.3d 582, 587 (6th Cir. 2008). General objections do not suffice. See
McClanahan v. Comm’r of Social Security, 474 F.3d 830, 837 (6th Cir. 2006); Frontier
Ins. Co. v. Blaty, 454 F.3d 590, 596-97 (6th Cir. 2006).




                                         -13-
